Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 11/19/2021. Claims 1-6 and 8-20 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
In light of Applicant’s amendment, the 112(b) rejections of claims 1-20 have been withdrawn.
Applicant’s amendments and arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant's argues on pages 15-16 that the references do not disclose the use of billing data to determine anomalous usage of resources associated with a cloud computing environment. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5, 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190065738 A1, herein Kim) in view of Vergeles et al* (“Unsupervised Real-Time Stream-Based Novelty Detection Technique”, herein Vergeles) in further view of Parameswaran et al (US 20170011437 A1, herein Parameswaran).
*this document was listed in the IDS from 09/09/2018, therefore a copy has not been attached to this office action.
Regarding claim 1, Kim teaches a method, comprising: 
receiving, by a device, historical [billing] data associated with multiple cloud computing environments (fig. 1 and para. [0021] recite the analysis system 100 receives event data from event data sources 104 that collect event data relating to events associated with the entities 102 of the computing environment. Para. [0022] recites examples of events can include login events (e.g. events relating to a number of login attempts and/or devices logged into), events relating to access of resources such as websites, events relating to submission of queries such as Domain Name System (DNS) queries, events relating to sizes and/or locations of data (e.g., files) accessed, events relating to loading of programs, events relating to execution of programs, events relating to accesses made of components of the computing environment, errors reported by machines or programs, events relating to performance monitoring of various characteristics of the computing environment (including monitoring of network communication speeds, execution speeds of programs, etc.), and/or other events. Para. [0027] recites a "stream" of event data records can refer to any set of event data records that can have some ordering, such as ordering by time of the event data records, ordering by location of the event data records, or some other attribute(s) of the event data records (i.e. historical data regarding performance monitoring of computing resources is collected)),
training, by the device, one or more machine learning models, with the historical data, to generate one or more trained machine learning models (fig. 1 and para. [0032] recite the preprocessing engine 108 further provides preprocessed event data 112 to a model training engine 114, which is used to train machine-learning models for use in detecting anomalous entities. Para. [0036] recites to build a training data set to train (learn) machine learning models, the extracted features can be assigned labels indicating whether or not each collection of features (e.g., a feature vector) is indicative of an anomalous entity. The extracted collections of features and their respective assigned labels form the training data set that can be used by the model training engine 114 to train respective machine-learning models 115 (i.e. training a plurality of machine learning models with historical data)),
wherein the training of the one or more machine learning models generates outputs (para. [0034] recites a trained machine-learning model (classifier) is applied on a collection of features (e.g., a feature vector) associated with events, and the machine-learning model produces an output relating to whether or not the collection of features is positive or negative with respect to an anomalous entity classification. If the output is positive with respect to the anomalous entity classification, then the collection of features indicates that the corresponding event is associated with an anomalous entity. If the output from the machine-learning model is negative with respect to the anomalous entity classification, then the collection of features is indicative of the event not corresponding to an anomalous entity (i.e. each of the machine learning models in the plurality of machine learning models generates an output)); 
generating, by the device, a super model with the outputs (fig. 1 and para. [0037] recites the trained machine-learning models 115 can be used by the respective analytic modules 112-1 to 112-M. Each analytic module 112 (one of 112-1 to 112-M) uses a respective ensemble 116 (one of 116-1 to 116-M) of machine-learning models. Para. [0038] recites the analytics modules 112-1 to 112-M are different types of analytics modules that apply respective different types of techniques for detecting anomalous entities in the computing environment (i.e. generating a secondary “super” model with the outputs from the plurality of initial machine learning models));
processing, by the device, the current [billing] data, with the one or more trained machine learning models, to generate one or more anomaly scores indicating anomalous usage of the resources associated with the cloud computing environment (fig. 1 and para. [0042] recite each machine-learning model of an ensemble of machine-learning models produces an indication, such as a score, indicating whether or not a collection of features is indicative of an anomalous entity); 
processing, by the device, the one or more anomaly scores, with the super model, to generate a final anomaly score indicating anomalous usage of at least one of the resources associated with the cloud computing environment (fig. 1 and para. [0044] recite each analytics module 112 (one of112-1 to 112-M) includes a respective anomaly score aggregator 118 (one of anomaly score aggregators 118-1 to 118-M shown in FIG. 1). The anomaly score aggregator 118 receives the N scores from the machine-learning models of the ensemble 116, and produces an aggregated score 120 (one of aggregated scores 120-1 to 120-M shown in FIG. 1). For example, the anomaly score aggregator 118 can calculate a sum, an average, a median, a maximum, a minimum, or any other mathematical aggregate of the N scores from the machine-learning models of the ensemble 116 (i.e. generating a final anomaly score by processing the plurality of anomaly scores)); 
and performing, by the device, one or more actions based on the final anomaly score (fig. 1 and para. [0050] recite in response to detecting an anomalous entity, the analysis system 100 can take action to address the anomalous entity. For example, the analysis system 100 can disable access by the anomalous entity of a network, can disable access of or communication with the anomalous entity, disable programs or machines, shut down programs or machines, and so forth (i.e. performing an action based on the final anomaly score)).
However, Kim does not explicitly teach receiving, by the device, current [billing] data associated with a cloud computing environment, wherein the current [billing] data at least includes data identifying usage of resources associated with the cloud computing environment.
Vergeles teaches and receiving, by the device, current [billing] data associated with a cloud computing environment, wherein the current [billing] data at least includes data identifying usage of resources associated with the cloud computing environment (fig. 2 and section III para. 1 recite the main approach is to split the whole process into historic learning part (non-real-time) and real-time pipeline. We mine historical data for expected patterns or states using historic learning module and right after that, in real-time we compare observed mode with the computed expected mode. Fig. 4 shows tracking of CPU load average and percentage of free memory over time (i.e. data identifying usage of resources associated with the cloud computing environment)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods from Kim to implement the two part training and anomaly detection method from Vergeles. Kim and Vergeles are both directed to detecting anomalies in cloud computing environments, but Kim does not clearly teach how its methods might be used on current incoming data once the machine learning models have been trained. One of ordinary skill would save time and computing resources by using the models from Kim on current data without having to retrain for every new data set, as taught by Vergeles. 
However, the combination of Kim and Vergeles does not explicitly teach billing data associated with a cloud computing environment.
Parameswaran teaches billing data associated with a cloud computing environment (fig. 2 and para. [0005] recite the method comprises receiving historical billing data for a customer. The historical billing data corresponds to one or more billing cycles preceding a current billing cycle, wherein the current billing cycle is a billing cycle for which the customer has not yet been billed. The historical billing data is organized into a plurality of historical data sets with each historical data set comprising a plurality of historical transactions. Para. [0005] also recites receiving current billing data for the customer. The current billing data corresponds to the current billing cycle for the customer. The current billing data comprises a plurality of current transactions. Each current transaction is associated with one or more current category attributes and each of the one or more current category attributes is associated with a unique category).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of monitoring current and historical billing data from Parameswaran to supplement the event data from Kim (as modified by Vergeles), as Kim and Parameswaran are both directed to identifying anomalies in a data stream. One of ordinary skill in the art would benefit from this combination, since adding a method to monitor billing data would provide the anomaly detection system from Kim with the ability to detect more anomalies from additional types of data, which would improve the overall performance.
Regarding claim 5, the combination of Kim, Vergeles, and Parameswaran teaches the method according to claim 1, wherein performing the one or more actions includes one or more of: 
providing, for display, information indicating whether an anomaly has been detected based on the final anomaly score (Kim fig. 1 and para. [0047] recite the predictors 122-1 to 122-M produce outputs that are provided to a user interface (UI) dashboard 124. The UI dashboard 124 can be a graphical user interface (GUI) displayed by a display device of a computer, for example); providing, to one of the resources associated with the cloud computing environment, instructions that cause the at least one of the resources to reboot, power off, or power on based on the final anomaly score (Kim para. [0050] recites in response to detecting an anomalous entity, the analysis system 100 can take action to address the anomalous entity. For example, the analysis system 100 can disable access by the anomalous entity of a network, can disable access of or communication with the anomalous entity, disable programs or machines, shut down programs or machines, and so forth); generating an alarm when the final anomaly score satisfies a threshold; or generating a recommendation to modify an allocation of the at least one of the resources associated with the cloud computing environment based on the final anomaly score.
Claim 8 is a device claim and its limitation is included in claim 1. The only difference is that claim 8 requires a device (Kim para. [0016] recites In accordance with some implementations of the present disclosure, techniques or systems provide a scalable framework that allows for timely online analysis of event data for detecting anomalous entities). Therefore, claim 8 is rejected for the same reasons as claim 1.
Regarding claim 9, the combination of Kim, Vergeles and Parameswaran teaches the device according to claim 8, wherein the super model includes one or more of: 
a model that determines an average anomaly score based on the one or more anomaly scores, a model that determines a mean anomaly score based on the one or more anomaly scores, a model that selects an anomaly score from the one or more anomaly scores, or a model that determines a weighted average anomaly score based on the one or more anomaly scores (Kim para. [0044] recites the anomaly score aggregator 118 can calculate a sum, an average, a median, a maximum, a minimum, or any other mathematical aggregate of the N scores from the machine-learning models of the ensemble 116).
Regarding claim 10, the combination of Kim, Vergeles and Parameswaran teaches the device according to claim 8, wherein, to process the one or more anomaly scores, with the super model, to generate the final anomaly score, the one or more processors are to: 
(Vergeles fig. 1 and section III D para. 2 recites total anomaly score is calculated in two steps. At first, for each metric we aggregate S(x) as a weighted combination of Fb (forecast-based model) rate, Sb (statistic-based model) rate and Db (distance-based model) rate. Afterwards, we combine all S(x) into single total anomaly score for the whole system as a harmonic mean).
Regarding claim 12, the combination of Kim, Vergeles and Parameswaran teaches the device according to claim 8, wherein the resources associated with the cloud computing environment include one or more of: 
processing resources utilized by an organization, memory resources utilized by the organization, or network resources utilized by the organization (Kim para. [0024] recites event data can include network event data and/or host event data. Network event data is collected on a network device such as a router, a switch, or other communication device that is used to transfer data between other devices (i.e. resources of the cloud computing environment are network resources)).
Regarding claim 14, the combination of Kim, Vergeles and Parameswaran teaches the device according to claim 8, wherein, to process the one or more anomaly scores, with the super model, to generate the final anomaly score, the one or more processors are to: 
add the one or more anomaly scores together to generate a sum of the one or more anomaly scores; and divide the sum of the one or more anomaly scores by a quantity of the one or more anomaly scores to determine an average anomaly score as the final anomaly score (Kim para. [0044] recites the anomaly score aggregator 118 can calculate a sum, an average, a median, a maximum, a minimum, or any other mathematical aggregate of the N scores from the machine-learning models of the ensemble 116 (i.e. adding multiple scores together and dividing the sum of those scores is equivalent to calculating the average score)).

Claims 2-4, 7, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190065738 A1, herein Kim) in view of Vergeles et al (“Unsupervised Real-Time Stream-Based Novelty Detection Technique”, herein Vergeles), in further view of Parameswaran et al (US 20170011437 A1, herein Parameswaran), in further view of Baikalov et al (US 20160226901 A1, herein Baikalov).
Regarding claim 2, the combination of Kim, Vergeles and Parameswaran teaches the method of claim 1, wherein training the one or more machine learning models, with the historical billing data (Parameswaran fig. 2 and para. [0005] recite the method comprises receiving historical billing data for a customer. The historical billing data corresponds to one or more billing cycles preceding a current billing cycle, wherein the current billing cycle is a billing cycle for which the customer has not yet been billed. The historical billing data is organized into a plurality of historical data sets with each historical data set comprising a plurality of historical transactions), to generate the one or more trained machine learning models includes: training the one or more machine learning models to generate the one or more trained machine learning models (Kim fig. 1 and para. [0032] recite the preprocessing engine 108 further provides preprocessed event data 112 to a model training engine 114, which is used to train machine-learning models for use in detecting anomalous entities. Para. [0036] recites to build a training data set to train (learn) machine learning models, the extracted features can be assigned labels indicating whether or not each collection of features (e.g., a feature vector) is indicative of an anomalous entity. The extracted collections of features and their respective assigned labels form the training data set that can be used by the model training engine 114 to train respective machine-learning models 115 (i.e. training a plurality of machine learning models with historical data)).
However, the combination of Kim, Vergeles and Parameswaran does not explicitly teach determining a multi-entity profile for the historical data associated with the multiple cloud computing environments, wherein the multi-entity profile includes data groupings of the historical billing data based on a set of attributes included in the historical billing data; and identifying trends and patterns in the historical billing data based on the data groupings of the multi-entity profile.
Baikalov teaches determining a multi-entity profile for the historical data associated with the multiple cloud computing environments, wherein the multi-entity profile includes data groupings of the historical [billing] data based on a set of attributes included in the historical [billing] data (para. [0013] recites the invention affords a machine learning system and method that comprise a computer of an organization's computer network infrastructure and executable instructions stored in a computer readable non-transitory medium that control the computer to create behavioral profiles and anomaly probability characteristics based upon a time series of observable events and/or network resource states for evaluating activities to detect anomalies. As will be described in more detail, a behavioral profile may be created for each behavioral indicator of an activity for any entity whether it is a person, computer system or application. Identity aggregation monitors all entities associated with an activity to capture entity activities that otherwise could be obscured or masked by multiple entity identifiers or aliases. A profile is created to comprise a condensed cyclical representation of past behavior, organized according to the time series the behavior represents (i.e. determining a multi-entity profile for historical data, the profile includes groupings of the historical data based on attributes from the historical data)); 
and identifying trends and patterns in the historical [billing] data based on the data groupings of the multi-entity profile (para. [0018] recites the invention employs an algorithmic process that automates the creation of a behavioral profile by reducing a large set of observations, regardless of distribution, to a small set of statistical parameters, and continuously updates and adapts the profile using current data to improve anomaly detection. The behavioral profile establishes a baseline for what is considered to be normal behavior, and the anomalies are detected as deviations from that normal behavior (i.e. identifying trends and patterns in the historical data)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of determining a behavioral profile from Baikalov to supplement the historical data used to train machine learning models from Kim (as modified by Vergeles and Parameswaran). Baikalov and Kim are both directed to detecting anomalies in resource usage, but while Kim describes partitioning data into time series in fig. 4 and paragraphs [0057] – [0061], Kim does not describe identifying trends or patterns in that time series data. One of ordinary skill would benefit from this combination as identifying trends and patterns in the historical data would allow the 
Regarding claim 3, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the method according to claim 2, wherein the set of attributes include one or more of: an attribute identifying types of resources associated with the cloud computing environments, an attribute identifying tasks for which the resources associated with the cloud computing environment are organized, an attribute identifying users of the resources associated with the cloud computing environment, or an attribute identifying costs associated with the resources associated with the cloud computing environment (para. [0015] recites peer group analysis 108 identifies functionally similar groups of actors (users or resources) based on their attributes as provided by the inventory systems and predefined grouping rules. For example, users can be grouped by their job title, organizational hierarchy, or location, or any combination of attributes that indicate similarity of job function. Systems and devices can be grouped by the function they perform (e.g., database, application, or web server), network location (e.g., DMZ or other network segment), or organizational environment (e.g., production, test, development, etc.) Peer groups may be further refined by observing similarities in access patterns, based on granted access entitlements or actual logged resource access. Para. [0016] recites for monitoring database activity, observables may be the number of concurrent users per hour and the daily volume of data consumed by each user for specific use cases (i.e. the set of attributes includes an attribute identifying users of the resources)).
Regarding claim 4, the combination of Kim, Vergeles and Parameswaran teaches the method of claim 1.

Baikalov teaches wherein the historical [billing] data includes data identifying one or more of: types of resources associated with the cloud computing environment of the cloud computing environments that are used by organizations, quantities of the resources that are used by the organizations, times of day or days of a week when the resources associated with the cloud computing environment are used by the organizations, costs associated with the resources associated with the cloud computing environment that are used by organizations, or a migration plan for an organization with regard to resources associated with the cloud computing environment (para. [0016] recites behavioral profiles 122 (fig. 1) are created from measurements of behavioral indicators 120 (fig. 1), in a manner to be described below. Behavioral indicators comprise a series of independent measurements of an observable associated with an activity over a specific time period. For example, for customer service transactions, observables may be counts of transactions by hours and day of the week, as well as the amount of each transaction. For monitoring database activity, observables may be the number of concurrent users per hour and the daily volume of data consumed by each user for specific use cases. Appropriate time periods may be selected based upon any of a number of different factors, such as, for instance, the volume of observations and expected volatility. Preference also may be given to time periods that reflect real life patterns, such as working hours or workdays. Para. [0017] recites the behavioral profile is a condensed cyclic representation of past behavior organized to the specific time period it represents. A simple daily profile contains a statistical description of data for any given day, while a day of the week profile is a collection of seven daily profiles, one for each day of the week. The statistical description depends on the particular distribution of the data (i.e. historical data includes data identifying times of day or days of a week when resources associated with the cloud computing environment are used by entities)).
See claim 2 for motivation to combine.
Regarding claim 7, the combination of Kim, Vergeles and Parameswaran teaches the method of claim 1.
However, the combination of Kim, Vergeles and Parameswaran does not explicitly teach wherein the one or more machine learning models include one or more of: a kernel density estimation model, a regression splines model, a Gaussian process regression model, a discrete cosine transform signal processing model, a wavelet signal processing model, or a filter banks signal processing model.
Baikalov teaches wherein the one or more machine learning models include one or more of: a kernel density estimation model, a regression splines model, a Gaussian process regression model, a discrete cosine transform signal processing model, a wavelet signal (para. [0018] recites the invention employs an algorithmic process that automates the creation of a behavioral profile by reducing a large set of observations, regardless of distribution, to a small set of statistical parameters, and continuously updates and adapts the profile using current data to improve anomaly detection. The behavioral profile establishes a baseline for what is considered to be normal behavior, and the anomalies are detected as deviations from that normal behavior. In accordance with a preferred embodiment, the invention uses Gaussian kernel density estimation to build the behavioral profile, although other analytical approaches may be used as well. Fig. 2 illustrates the process of building the behavioral profile from actual observables (i.e. the plurality of machine learning models includes a kernel density estimation model)).
See claim 2 for motivation to combine.
Regarding claim 15, Kim teaches a non-transitory computer-readable medium storing instructions (fig. 7 and para. [0067] recite The system 700 further includes a non-transitory machine-readable or computer-readable storage medium 704 storing machine-readable instructions that are executable on the processor 702 to perform various tasks), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receiving historical [billing] data associated with multiple cloud computing environments (fig. 1 and para. [0021] recite the analysis system 100 receives event data from event data sources 104 that collect event data relating to events associated with the entities 102 of the computing environment. Para. [0022] recites examples of events can include login events (e.g. events relating to a number of login attempts and/or devices logged into), events relating to access of resources such as websites, events relating to submission of queries such as Domain Name System (DNS) queries, events relating to sizes and/or locations of data (e.g., files) accessed, events relating to loading of programs, events relating to execution of programs, events relating to accesses made of components of the computing environment, errors reported by machines or programs, events relating to performance monitoring of various characteristics of the computing environment (including monitoring of network communication speeds, execution speeds of programs, etc.), and/or other events. Para. [0027] recites a "stream" of event data records can refer to any set of event data records that can have some ordering, such as ordering by time of the event data records, ordering by location of the event data records, or some other attribute(s) of the event data records (i.e. historical data regarding performance monitoring of computing resources is collected)),
training one or more machine learning models, with the historical [billing] data, to generate one or more trained machine learning models (fig. 1 and para. [0032] recite the preprocessing engine 108 further provides preprocessed event data 112 to a model training engine 114, which is used to train machine-learning models for use in detecting anomalous entities. Para. [0036] recites to build a training data set to train (learn) machine learning models, the extracted features can be assigned labels indicating whether or not each collection of features (e.g., a feature vector) is indicative of an anomalous entity. The extracted collections of features and their respective assigned labels form the training data set that can be used by the model training engine 114 to train respective machine-learning models 115 (i.e. training a plurality of machine learning models with historical data)),
(para. [0034] recites a trained machine-learning model (classifier) is applied on a collection of features (e.g., a feature vector) associated with events, and the machine-learning model produces an output relating to whether or not the collection of features is positive or negative with respect to an anomalous entity classification. If the output is positive with respect to the anomalous entity classification, then the collection of features indicates that the corresponding event is associated with an anomalous entity. If the output from the machine-learning model is negative with respect to the anomalous entity classification, then the collection of features is indicative of the event not corresponding to an anomalous entity (i.e. each of the machine learning models in the plurality of machine learning models generates an output)); 
processing the current [billing] data, with the one or more trained machine learning models, to generate one or more anomaly scores indicating anomalous usage of the resources associated with the cloud computing environment (fig. 1 and para. [0042] recite each machine-learning model of an ensemble of machine-learning models produces an indication, such as a score, indicating whether or not a collection of features is indicative of an anomalous entity); 
processing the one or more anomaly scores, with the super model, to generate a final anomaly score indicating anomalous usage of at least one of the resources associated with the cloud computing environment (fig. 1 and para. [0044] recite each analytics module 112 (one of112-1 to 112-M) includes a respective anomaly score aggregator 118 (one of anomaly score aggregators 118-1 to 118-M shown in FIG. 1). The anomaly score aggregator 118 receives the N scores from the machine-learning models of the ensemble 116, and produces an aggregated score 120 (one of aggregated scores 120-1 to 120-M shown in FIG. 1). For example, the anomaly score aggregator 118 can calculate a sum, an average, a median, a maximum, a minimum, or any other mathematical aggregate of the N scores from the machine-learning models of the ensemble 116. Examiner’s Note: see the 112(b) rejection from pages 2-4 of this office action for interpretation of the “trained model”); 
and performing one or more actions based on the final anomaly score (fig. 1 and para. [0050] recite in response to detecting an anomalous entity, the analysis system 100 can take action to address the anomalous entity. For example, the analysis system 100 can disable access by the anomalous entity of a network, can disable access of or communication with the anomalous entity, disable programs or machines, shut down programs or machines, and so forth (i.e. performing an action based on the final anomaly score)).  
However, Kim does not explicitly teach receiving historical [billing] data associated with a cloud computing environment, wherein the current [billing] data at least includes data identifying usage of resources associated with the cloud computing environment.
Vergeles teaches and receiving current [billing] data associated with a cloud computing environment, wherein the particular data at least includes data identifying usage of resources associated with the cloud computing environment (fig. 2 and section III para. 1 recite the main approach is to split the whole process into historic learning part (non-real-time) and real-time pipeline. We mine historical data for expected patterns or states using historic learning module and right after that, in real-time we compare observed mode with the computed expected mode. Fig. 4 shows tracking of CPU load average and percentage of free memory over time (i.e. data identifying usage of resources associated with the cloud computing environment)).
See claim 1 for motivation to combine.
However, the combination of Kim and Vergeles does not explicitly teach billing data associated with a cloud computing environment.
Parameswaran teaches billing data associated with a cloud computing environment (fig. 2 and para. [0005] recite the method comprises receiving historical billing data for a customer. The historical billing data corresponds to one or more billing cycles preceding a current billing cycle, wherein the current billing cycle is a billing cycle for which the customer has not yet been billed. The historical billing data is organized into a plurality of historical data sets with each historical data set comprising a plurality of historical transactions. Para. [0005] also recites receiving current billing data for the customer. The current billing data corresponds to the current billing cycle for the customer. The current billing data comprises a plurality of current transactions. Each current transaction is associated with one or more current category attributes and each of the one or more current category attributes is associated with a unique category).
See claim 1 for motivation to combine.
However, the combination of Kim, Vergeles, and Parameswaran does not explicitly teach determining a multi-entity profile for the historical [billing] data associated with the multiple cloud computing environments, wherein the multi-entity profile includes data groupings of the historical [billing] data based on a set of attributes included in the historical 
Baikalov teaches determining a multi-entity profile for the historical [billing] data associated with the multiple cloud computing environments, wherein the multi-entity profile includes data groupings of the historical [billing] data based on a set of attributes included in the historical [billing] data (para. [0013] recites the invention affords a machine learning system and method that comprise a computer of an organization's computer network infrastructure and executable instructions stored in a computer readable non-transitory medium that control the computer to create behavioral profiles and anomaly probability characteristics based upon a time series of observable events and/or network resource states for evaluating activities to detect anomalies. As will be described in more detail, a behavioral profile may be created for each behavioral indicator of an activity for any entity whether it is a person, computer system or application. Identity aggregation monitors all entities associated with an activity to capture entity activities that otherwise could be obscured or masked by multiple entity identifiers or aliases. A profile is created to comprise a condensed cyclical representation of past behavior, organized according to the time series the behavior represents (i.e. determining a multi-entity profile for historical data, the profile includes groupings of the historical data based on attributes from the historical data); 
and identifying trends and patterns in the historical [billing] data based on the data groupings of the multi-entity profile (para. [0018] recites the invention employs an algorithmic process that automates the creation of a behavioral profile by reducing a large set of observations, regardless of distribution, to a small set of statistical parameters, and continuously updates and adapts the profile using current data to improve anomaly detection. The behavioral profile establishes a baseline for what is considered to be normal behavior, and the anomalies are detected as deviations from that normal behavior (i.e. identifying trends and patterns in the historical data)).
See claim 2 for motivation to combine.
Regarding claim 16, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the non-transitory computer-readable medium according to claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: 
providing, for display, information indicating whether an anomaly has been detected based on the final anomaly score (Kim fig. 1 and para. [0047] recite the predictors 122-1 to 122-M produce outputs that are provided to a user interface (UI) dashboard 124. The UI dashboard 124 can be a graphical user interface (GUI) displayed by a display device of a computer, for example); providing, to one of the resources associated with the cloud computing environment, instructions that cause the at least one of the resources associated with the cloud computing environment to reboot, power off, or power on based on the final anomaly score (Kim para. [0050] recites in response to detecting an anomalous entity, the analysis system 100 can take action to address the anomalous entity. For example, the analysis system 100 can disable access by the anomalous entity of a network, can disable access of or communication with the anomalous entity, disable programs or machines, shut down programs or machines, and so forth); generating an alarm when the final anomaly score satisfies a threshold; or generating a recommendation to modify an allocation of the at least 
Regarding claim 18, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the non-transitory computer-readable medium according to claim 15, wherein the one or more instructions, that cause the one or more processors to process the one or more anomaly scores, with the super model, to generate the final anomaly score, cause the one or more processors to: apply different weights to the one or more anomaly scores to generate one or more weighted anomaly scores; and add the one or more weighted anomaly scores together to determine the final anomaly score (Vergeles fig. 1 and section III D para. 2 recites total anomaly score is calculated in two steps. At first, for each metric we aggregate S(x) as a weighted combination of Fb (forecast-based model) rate, Sb (statistic-based model) rate and Db (distance-based model) rate. Afterwards, we combine all S(x) into single total anomaly score for the whole system as a harmonic mean).
Regarding claim 20, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the non-transitory computer-readable medium according to claim 15, wherein the one or more instructions, that cause the one or more processors to process the one or more anomaly scores, with the super model, to generate the final anomaly score, cause the one or more processors to: add the one or more anomaly scores together to generate a sum of the one or more anomaly scores; and divide the sum of the one or more anomaly scores by a quantity of the one or more anomaly scores to determine an average anomaly score as the final anomaly score (Kim para. [0044] recites the anomaly score aggregator 118 can calculate a sum, an average, a median, a maximum, a minimum, or any other mathematical aggregate of the N scores from the machine-learning models of the ensemble 116 (i.e. adding multiple scores together and dividing the sum of those scores is equivalent to calculating the average score)).

Claims 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190065738 A1, herein Kim) in view of Vergeles et al (“Unsupervised Real-Time Stream-Based Novelty Detection Technique”, herein Vergeles), in further view of Parameswaran et al (US 20170011437 A1, herein Parameswaran), in further view of Bardhan (US 10616370 B2, herein Bardhan).
Regarding claim 6, the combination of Kim, Vergeles and Parameswaran teaches the method of claim 1.
However, the combination of Kim, Vergeles and Parameswaran does not explicitly teach wherein performing the one or more actions includes one or more of: identifying a cause of an anomaly based on the final anomaly score; causing a robot to be dispatched to service the at least one of the resources associated with the cloud computing environment based on the final anomaly score; retraining the one or more machine learning models and/or the super model based on the final anomaly score; or ordering a new resource to replace the at least one of the resources associated with the cloud computing environment based on the final anomaly score.
Bardhan teaches wherein performing the one or more actions includes one or more of: identifying a cause of an anomaly based on the final anomaly score; causing a robot to be dispatched to service the at least one of the resources associated with the cloud computing environment based on the final anomaly score; retraining the one or more machine learning models and/or the super model based on the final anomaly score; or ordering a new resource (fig. 1 block 106 and col. 6 lines 30-47 recite in response to data from the database table, the cloud manager may dynamically allocate or de-allocate virtual machine instances for use by the cloud-based execution environment. Based on the data, the cloud manager may adjust the cloud infrastructure in real-time or on a periodic basis. The adjustment to the cloud-based execution environment can result in an allocation or de-allocation of cloud-based infrastructure (e.g., allocation or de-allocation of a virtual machine) for use by the cloud-based execution environment. Accordingly, adjustment to the cloud-based execution environment can result in the cloud-based execution environment scaling up or scaling down usage of cloud-based infrastructure to execute the application. For some examples, adjusting the cloud-based execution environment based on the mapping comprises provisioning, based on the mapping, a new virtual machine instance for use by the cloud-based execution environment to execute the application (i.e. ordering a new resource associated with the cloud computing environment based on the final anomaly score)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the reallocation methods from Bardhan to implement a response when an anomaly has been detected using the methods from Kim (as modified by Vergeles and Parameswaran). Bardhan and Kim are both directed to monitoring and optimizing resource usage in cloud computing environments, and Kim paragraph [0040] recites that the analytics module can be deep learning analytics module that uses neural networks with multiple layers. In addition, Kim paragraph [0050] describes ways that the system can respond once an anomaly has been identified, but 
Regarding claim 11, the combination of Kim, Vergeles and Parameswaran teaches the device of claim 8.
However, the combination of Kim, Vergeles, and Parameswaran does not explicitly teach wherein, when performing the one or more actions, the one or more processors are to: determine a reallocation of the resources associated with the cloud computing environment based on the final anomaly score; and cause the reallocation of the resources associated with the cloud computing environment to be implemented by the cloud computing environment.
Bardhan teaches wherein, when performing the one or more actions, the one or more processors are to: determine a reallocation of the resources associated with the cloud computing environment based on the final anomaly score; (fig. 1 and col. 6 lines 16-23 recite the method 100 may continue to block 106 with the computer system adjusting the cloud-based execution environment based on the mapping. As noted herein, the mapping may be implemented as a database table, which can then be provided to a cloud manager (e.g., elasticity manager) responsible for managing the cloud-based platform (e.g., CLOUD FOUNDRY or Google App Engine) that supports the cloud-based execution environment. Col. 6 lines 29-34 recite in response to data from the database table, the cloud manager may dynamically allocate or de-allocate virtual machine instances for use by the cloud-based execution environment. Based on the data, the cloud manager may adjust the cloud infrastructure in real-time or on a periodic basis (i.e. determine a reallocation of resources associated with the cloud computing environment)); 
and cause the reallocation of the resources associated with the cloud computing environment to be implemented by the cloud computing environment (col. 6 lines 35-42 recite the adjustment to the cloud-based execution environment can result in an allocation or de-allocation of cloud-based infrastructure (e.g., allocation or de-allocation of a virtual machine) for use by the cloud-based execution environment. Accordingly, adjustment to the cloud-based execution environment can result in the cloud-based execution environment scaling up or scaling down usage of cloud-based infrastructure to execute the application (i.e. implement the reallocation of resources associated with the cloud computing environment)).
See claim 6 for motivation to combine.
Regarding claim 13, the combination of Kim, Vergeles and Parameswaran teaches the device of claim 8.
However, the combination of Kim, Vergeles and Parameswaran does not explicitly teach wherein to perform the one or more actions, the one or more processors are to:
identify a type of the at least one of the resources associated with the cloud computing environment; determine a quantity of usage time of the at least one of the resources associated with the cloud computing environment; determine a quantity of tasks performed by the at least one of the resources associated with the cloud computing environment; determine a reallocation for the at least one of the resources associated with the cloud computing environment based on the type of the at least one of the resources associated with the cloud computing environment, the quantity of usage time of the at least one of the resources 
Bardhan teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: 
identify a type of the at least one of the resources associated with the cloud computing environment (fig. 1 and col. 4 lines 41-46 recite the method 100 may begin at block 102 by a computer system receiving a set of metrics associated with a cloud-based execution environment for executing an application, where the set of metrics includes a quality-of-service (QoS) metric, a cost metric, and a performance metric of the application. Col. 5 lines 1-5 recite the method 100 may continue to block 104 with the computer system determining, by an artificial neural network, a mapping between the application and a cloud-based infrastructure utilized by the cloud-based execution environment to execute the application (i.e. identifying a type of resource associated with the cloud computing environment)); determine a quantity of usage time of the at least one of the resources associated with the cloud computing environment (col. 4 lines 46-53 recite depending on the example, the performance metric of the application includes a response time associated with the application (e.g., generating and sending a response of the artificial neural network and output by the output node to a client request), a queue length associated with the application ( e.g., client request queue), or computer-resource utilization by the application (e.g., percentage of processor, memory, or network utilization) as the application executes within the cloud-based execution environment (i.e. determining usage time for a given resource associated with the cloud computing environment))); determine a quantity of tasks performed by the at least one of the resources associated with the cloud computing environment (col. 5 lines 42-47 recite the mapping may describe various characteristics regarding a virtual machine instance in the allocated set of virtual machine instances. For instance, the mapping may describe how a particular virtual machine instance in the set of virtual machine instances is to be utilized by the cloud-based execution environment to execute the application (i.e. determining tasks to be performed by the resource associated with the cloud computing environment));
determine a reallocation for the at least one of the resources associated with the cloud computing environment based on the type of the at least one of the resources associated with the cloud computing environment, the quantity of usage time of the at least one of the resources associated with the cloud computing environment, and the quantity of tasks performed by the at least one of the resources associated with the cloud computing environment (fig. 1 and col. 6 lines 16-23 recite the method 100 may continue to block 106 with the computer system adjusting the cloud-based execution environment based on the mapping. As noted herein, the mapping may be implemented as a database table, which can then be provided to a cloud manager (e.g., elasticity manager) responsible for managing the cloud-based platform (e.g., CLOUD FOUNDRY or Google App Engine) that supports the cloud-based execution environment. Col. 6 lines 29-34 recite in response to data from the database table, the cloud manager may dynamically allocate or de-allocate virtual machine instances for use by the cloud-based execution environment. Based on the data, the cloud manager may adjust the cloud infrastructure in real-time or on a periodic basis (i.e. determine a reallocation of resources associated with the cloud computing environment)); 
and cause the reallocation to be implemented by the cloud computing environment (col. 6 lines 35-42 recite the adjustment to the cloud-based execution environment can result in an allocation or de-allocation of cloud-based infrastructure (e.g., allocation or de-allocation of a virtual machine) for use by the cloud-based execution environment. Accordingly, adjustment to the cloud-based execution environment can result in the cloud-based execution environment scaling up or scaling down usage of cloud-based infrastructure to execute the application (i.e. implement the reallocation of resources)).
See claim 6 for motivation to combine.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190065738 A1, herein Kim) in view of Vergeles et al (“Unsupervised Real-Time Stream-Based Novelty Detection Technique”, herein Vergeles), in further view of Parameswaran et al (US 20170011437 A1, herein Parameswaran), in further view of Baikalov et al (US 20160226901 A1, herein Baikalov), in further view of Bardhan (US 10616370 B2, herein Bardhan).
Regarding claim 17, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the non-transitory computer-readable medium of claim 15.
However, the combination of Kim, Vergeles, Parameswaran and Baikalov does not explicitly teach wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: identify a cause of an anomaly based on the final anomaly score; cause a robot to be dispatched to 
Bardhan teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: identify a cause of an anomaly based on the final anomaly score; cause a robot to be dispatched to service the at least one of the resources associated with the cloud computing environment based on the final anomaly score; retrain the one or more machine learning models and/or the super model based on the final anomaly score; or order a new resource to replace the at least one of the resources associated with the cloud computing environment based on the final anomaly score (fig. 1 block 106 and col. 6 lines 30-47 recite in response to data from the database table, the cloud manager may dynamically allocate or de-allocate virtual machine instances for use by the cloud-based execution environment. Based on the data, the cloud manager may adjust the cloud infrastructure in real-time or on a periodic basis. The adjustment to the cloud-based execution environment can result in an allocation or de-allocation of cloud-based infrastructure (e.g., allocation or de-allocation of a virtual machine) for use by the cloud-based execution environment. Accordingly, adjustment to the cloud-based execution environment can result in the cloud-based execution environment scaling up or scaling down usage of cloud-based infrastructure to execute the application. For some examples, adjusting the cloud-based execution environment based on the mapping comprises provisioning, based on the mapping, a new virtual machine instance for use by the cloud-based execution environment to execute the application (i.e. ordering a new resource associated with the cloud computing environment based on the final anomaly score)).
See claim 6 for motivation to combine.
Regarding claim 19, the combination of Kim, Vergeles, Parameswaran, and Baikalov teaches the non-transitory computer-readable medium of claim 15.
However, the combination of Kim, Vergeles, Parameswaran and Baikalov does not explicitly teach wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: identify a type of the at least one of the resources associated with the cloud computing environment; determine a quantity of usage time of the at least one of the resources associated with the cloud computing environment; determine a quantity of tasks performed by the at least one of the resources associated with the cloud computing environment; determine a reallocation for the at least one of the resources associated with the cloud computing environment based on the type of the at least one of the resources, the quantity of usage time of the at least one of the resources associated with the cloud computing environment, and the quantity of tasks performed by the at least one of the resources associated with the cloud computing environment; and cause the reallocation to be implemented by the cloud computing environment.
Bardhan teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: 
identify a type of the at least one of the resources associated with the cloud computing environment (fig. 1 and col. 4 lines 41-46 recite the method 100 may begin at block 102 by a computer system receiving a set of metrics associated with a cloud-based execution environment for executing an application, where the set of metrics includes a quality-of-service (QoS) metric, a cost metric, and a performance metric of the application. Col. 5 lines 1-5 recite the method 100 may continue to block 104 with the computer system determining, by an artificial neural network, a mapping between the application and a cloud-based infrastructure utilized by the cloud-based execution environment to execute the application (i.e. identifying a type of resource associated with the cloud computing environment)); determine a quantity of usage time of the at least one of the resources associated with the cloud computing environment (col. 4 lines 46-53 recite depending on the example, the performance metric of the application includes a response time associated with the application (e.g., generating and sending a response of the artificial neural network and output by the output node to a client request), a queue length associated with the application ( e.g., client request queue), or computer-resource utilization by the application (e.g., percentage of processor, memory, or network utilization) as the application executes within the cloud-based execution environment (i.e. determining usage time for a given resource associated with the cloud computing environment))); determine a quantity of tasks performed by the at least one of the resources associated with the cloud computing environment (col. 5 lines 42-47 recite the mapping may describe various characteristics regarding a virtual machine instance in the allocated set of virtual machine instances. For instance, the mapping may describe how a particular virtual machine instance in the set of virtual machine instances is to be utilized by the cloud-based execution environment to execute the application (i.e. determining tasks to be performed by the resource associated with the cloud computing environment)); 
determine a reallocation for the at least one of the resources associated with the cloud computing environment based on the type of the at least one of the resources associated with the cloud computing environment, the quantity of usage time of the at least one of the resources associated with the cloud computing environment, and the quantity of tasks performed by the at least one of the resources associated with the cloud computing environment; (fig. 1 and col. 6 lines 16-23 recite the method 100 may continue to block 106 with the computer system adjusting the cloud-based execution environment based on the mapping. As noted herein, the mapping may be implemented as a database table, which can then be provided to a cloud manager (e.g., elasticity manager) responsible for managing the cloud-based platform (e.g., CLOUD FOUNDRY or Google App Engine) that supports the cloud-based execution environment. Col. 6 lines 29-34 recite in response to data from the database table, the cloud manager may dynamically allocate or de-allocate virtual machine instances for use by the cloud-based execution environment. Based on the data, the cloud manager may adjust the cloud infrastructure in real-time or on a periodic basis (i.e. determine a reallocation of resources associated with the cloud computing environment)); 
and cause the reallocation to be implemented by the cloud computing environment (col. 6 lines 35-42 recite the adjustment to the cloud-based execution environment can result in an allocation or de-allocation of cloud-based infrastructure (e.g., allocation or de-allocation of a virtual machine) for use by the cloud-based execution environment. Accordingly, adjustment to the cloud-based execution environment can result in the cloud-based execution environment scaling up or scaling down usage of cloud-based infrastructure to execute the application (i.e. implement the reallocation of resources)).
See claim 13 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Smart Metering of Cloud Services” (Nayaran et al) teaches a smart metering system that bills customers for cloud services using current and historical data of the load conditions of the cloud system.
“Cloud Customer’s Historical Record Based Resource Pricing” (Aazam et al) teaches a cloud brokerage model for manage resource pricing based on the historical records of customers.
“Programmatic Access to AWS Billing Data” (Barr) teaches customer access to current and historical billing data for Amazon’s Web Services cloud computing platform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121